Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
	Receipt of Affidavit and Remarks/Amendments filed on 05/20/2022 is acknowledged. Claim 1 is amended. Claims 1-18 are presented for examination on the merits for patentability.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.	

Priority
This Application, 17053837, filed 11/09/2020 is a national stage entry of PCT/US2019/031403, with an International Filing Date of 05/09/2019, and PCT/US2019/031403, and claims priority from Provisional Application 62668967, filed 05/09/2018.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for head and neck cancer, mesothelioma, breast, and cervical cancer cell lines, does not reasonably provide enablement for treatment of ALL kinds of cancer as suggested by the language in Claim 9.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 

To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996). 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Formal, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
     1) the quantity of experimentation necessary,
     2) the amount of direction or guidance provided,
     3) the presence or absence of working examples,
     4) the nature of the invention,
     5) the state of the prior art,
     6) the relative skill of those in the art,
     7) the predictability of the art, and
     8) the breadth of the claims.

    	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
The nature of the invention and relative skill level

     	The invention relates to a molecule of Formula I, a pharmaceutical composition comprising the molecule of Formula I, and the treatment of cancer. The relative skill of those in the art is high, generally that of an M.D. or Ph.D. The artisan using Applicant's invention would generally be a physician with a M.D. degree and several years of experience.  
The state and predictability of the art 
The art however is unpredictable.   As illustrative of the state of the art, the Examiner cites Johnson et al., which teaches that the in vivo activity of 39 different agents in a particular histology in a tumor model did not correlate to activity in the same human cancer. In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. Further, the mode of action of anticancer agents is often unknown or very unpredictable and administration of such agents is often accompanied by undesirable side effects. As such, one skilled in the art would not expect to be able to treat all types of tumors in cancer patients with the claimed Formula I. 
Those of skill in the art recognize that in vitro assays and or cell-cultured based assays are generally useful to observe basic physiological and cellular phenomenon such as screening the effects of potential drugs. However, clinical correlations are generally lacking. The greatly increased complexity of the in vivo environment as compared to the very narrowly defined and controlled conditions of an in vitro assay does not permit a single extrapolation of in vitro assays to human diagnostic efficacy with any reasonably degree of predictability. In vitro assays cannot easily assess cell-cell interactions that may be important in a particular pathological state. Furthermore, it is well known in the art that cultured cells, over a period of time, lose phenotypic characteristics associated with their normal counterpart cell type. Freshney (Culture of Animal Cells, A Manual of Basic Technique, Alan R. Liss, Inc., 1983, New York., p4) teach that it is recognized in the art that there are many differences between cultured cells and counterparts in vivo. These differences stem from the dissociation of cells from a three-dimensional geometry and their propagation on a two-dimensional substrate. Specific cell interactions characteristic of histology of the tissues are lost. The culture environment lacks the input of the nervous and endocrine systems involved in homeostatic regulation in vivo. Without this control, cellular metabolism may be more constant in vitro but may not be truly representative of the tissue from which the cells were derived. This has often led to tissue culture being regarded in a rather skeptical light (p. 4., see Differences in Vitro). Further, Dermer (Bio/Technology, 1994, 12:320) teaches that, "petri dish cancer” is a poor representation of malignancy, with characteristics profoundly different from the human disease. Further, Dermer teaches that when a normal or malignant body cell adapts to immortal life in culture, it takes an evolutionary type step that enables the new line to thrive in its artificial environment. This step transforms a cell from one that is stable and differentiated to one that is note. Yet normal or malignant cells in vivo are not like that. The reference states that evidence of the contradictions between life on the bottom of a lab dish and in the body has been scientific characteristics different from those in vivo and cannot duplicate the complex conditions of the in vivo environment involved in host-tumor and cell-cell interactions.
In addition, the treatment of cancer is at most unpredictable as underscored by Gura (Science, v278, 1997, pp. 1041-1042) who discusses the potential shortcomings of potential anti-cancer agents including extrapolating from in-vitro to in-vivo protocols, the problems of drug testing in knockout mice, and problems associated with clonogenic assays. Indeed, since forma screening began in 1955, thousands of drugs have shown activity in either cell or animal models, but only 39 that are used exclusively for chemotherapy, as opposed to supportive care, have won approval from the FDA (page 1041, column one) wherein the fundamental problem in drug discovery for cancer is that the model systems are not predictive.
These articles plainly demonstrate that the art of treating cancer, particularly in humans, is extremely unpredictable, particularly in the case of a single compound or genus of compounds being used for inhibiting or regression of cancers comprising administration of the molecules of Formula I.
The breadth of the claims     
Claim 9, 11-17 are drawn to the treatment of cancer. Claim 10 recites a Markush grouping that is enabled, however, the claim depends from Claim 9.
The amount of direction or guidance provided and the presence or 
absence of working examples

     	The specification provides no direction or guidance for determining the particular administration regimens (e.g., timing, administration routes, etc.) necessary to treat all of the various tumors claimed. There are no dosage forms or treatment plan provided by the Applicant.  No direction concerning treating inhibiting or regression of cancers in vivo or administration of the compounds of Formula I is found in the specification. There are no guidelines for determining the doses needed to treat different forms of cancer.
The quantity of experimentation necessary
Because of the known unpredictability of the art, and in the absence of experimental evidence commensurate in scope with the claims, the skilled artisan would not accept the assertion that the instantly claimed genus of compounds could be predictably used as a treatment for all cancers as inferred in the claims and contemplated by the specification.
Genentech Inc. vs. Nova Nordisk states, "[A] patent is not a hunting license. It is not a reward for a search but a compensation for its successful conclusion and 'patent protection' is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable" (42 USPQ 2d 1001, Fed. Circuit 1997).
In the instant case, Applicants have presented the following examples:
synthesis of IR797-Platin and no other compound of Formula I, 
assessment of DNA binding of compound 1, 
in vitro cytotoxicity and ROS detection assays with breast and cervical cancer cells, 
in vitro apoptosis assay;
602 mouse model study on head and neck cancer
AB12 mouse model study on mesothelioma
Determining if any particular claimed compound would treat any particular cancerous disease state would require formulation into a suitable dosage form, and subjecting it to clinical trials or to testing in an assay known to correlate to clinical efficacy of such treatment. This is undue experimentation given the limited guidance and direction provided by Applicants. As noted supra, even in vitro and in vivo assays do not always correlate to efficacy in humans and are not generally predictive of clinical efficacy.
Accordingly, the instant claims do not comply with the enablement requirement of 35 U.S.C. § 112, first paragraph, since to practice the claimed invention a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites that the Z in the claimed formula is a heptamethine or pentamethine cyanine dye.  However, the dye cannot be attached to the compound unless it is a radical.  Therefore, it is unclear how the dye unit is attached to the rest of the molecule in Formula I, and the claim is indefinite.  Appropriate clarification is required. 
All other claims depending from Claim 1 are also rejected.
Response to Arguments:
Applicant files an affidavit showing use of IR-Platin plus nIR light to treat 602 mouse model of head and neck cancer. Furthermore, Applicant points the Examiner to Figure 10 showing efficacy of the composition on AB 12 mouse model of mesothelioma. Applicant appears to argue that the claimed molecule acts in similar fashion to known anticancer agent, cisplatin and carboplatin, and recites that “Since the same active agent as known anticancer agents is being released, it is clear that the present invention is useful for treating those same cancers.” 
While this argument is persuasive to overcome the rejection of Claim 10 for its recitation of different types of cancers in a Markush grouping, it is still not persuasive to overcome the rejection of Claim 9. While the mechanism may be similar to known cancer agents, cisplatin and carboplatin, the Examiner notes that even these agents do not treat ALL cancers, for instance, advanced cancers, and cancers resistant to cisplatin. Reference Zheng et al. provides evidence that certain type of cancer cells develop resistance to cisplatin.  As such, Applicant is encouraged to list the cancer types for which Claim 9 and its dependent claims are enabled, for instance as listed in Claim 10. 
In the attempt to overcome the 112b rejection, Applicant clarifies in p.7 of the Remarks that the bonds between the Pt(II) and the oxygens in claim 1 are coordinate covalent bonds; The dotted lines denote potential for double-bond character, not radicals. The unit Z was initially attached to the acetylacetonate (acac) ligand via substitution reaction and then the acac ligand was coordinated with the platinum(II) via the oxygen atoms. Figure 2 illustrates exactly how the cyanine dye could be appropriately attached. 
The Examiner clarifies that the issue is not on the platinum bonds, but rather on the Z. Specifically, Claim 1 recites “Z is a heptamethine or pentamethine cyanine dye”.  However, heptamethine and pentamethine cyanine dyes have chlorine in them, and therefore cannot be attached as shown. Rather, a radical of these dyes, without the chlorine, would be attached.  Therefore, the claim language should reflect this.  Some suggestions for language: “Z is derived from a heptamethine or pentamethine cyanine dye” or “Z is a heptamethine or pentamethine cyanine dye radical”.
[AltContent: arrow]
    PNG
    media_image1.png
    160
    481
    media_image1.png
    Greyscale

	
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 9-13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (WO2016/106324 A1), hereinafter Chung, in view of Levitz, A. (Dissertation, Georgia State University), and Mitra et al. (Eur. J. Inorg. Chem. Oct 2016, 1753–1763), hereinafter Mitra. 
Applicant Claims
A molecule, comprising a cyanine scaffolded Pt(II) complex having the formula shown on below in Fig. 1; wherein X and Y are the same or different and are an unsubstituted ammine or substituted amine group or form part of a cyclic group,  R1 and R2 are the same or different and are selected from the group consisting of H, OH, SH, sulfanyl, amine, alkyl, alkoxyl, halogen, alkenyl, alkynyl, aryl, cyano, nitro, carboxyl, carbonyl, sulfone, and sulfoxide, and Z is a heptamethine or pentamethine cyanine dye; wherein X and Y are an unsubstituted ammine group; Z is selected from the group consisting of IR-797, IR- 780, IR-783, IR-808, and MHI-148; wherein the molecule is in Fig. 2 below, and hereinafter referred to as IR797-Platin, per the instant drawing disclosure (Drawing, Figs. 1 and 2):

    PNG
    media_image2.png
    216
    250
    media_image2.png
    Greyscale

Figure 1. Formula I
    
    PNG
    media_image3.png
    298
    427
    media_image3.png
    Greyscale

Figure 2. IR797-Platin
wherein said molecule releases a cytotoxic active platinum species and/or a reactive oxygen species when exposed to light having a wavelength in the range of 650-2500 nm; molecule is linked to a tumor-targeting molecule, which is an antibody directed against a cell surface protein in a tumor cell.
Applicant further claims a method of treating skin, oral, head and neck, esophageal, bladder, breast, or lung cancer in a subject comprising i) contacting a plurality of cells of the cancer with a therapeutically effective amount of a molecule according to claim 1, with the above structure, and ii) directing a light having a wavelength in the range of 720-800 nm to said molecule for an amount of time sufficient to induce release of the active platinum species and/or a reactive oxygen species; wherein said reactive oxygen species is singlet oxygen;  wherein a source of said light is a superficial, endoscopic or bronchoscopic light source.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Chung relates the invention of near-infrared (NIR) cyanine dye-drug conjugate for preventing, treating, or imaging cancer having the Formula I, which renders obvious the Z heptamethine cyanine dye feature of the claims obvious. 

    PNG
    media_image4.png
    139
    291
    media_image4.png
    Greyscale

R1, R2, R3, and R4 may be hydrogen; Y1 and Y2 is independently selected from the group which includes alkyl; X is selected from a group consisting of a hydrogen, halogen, CN, Me, NH2, SH and OH (Abstract). Chung teaches that NIR dyes conjugated with drugs result in effective uptake and retention in cancer but not normal cells because of the specificity of such conjugates, which targets overexpressed membrane carrier proteins, organic anion transporting peptides (OATPs) in cancer (p. 1, 2nd and 3rd paragraphs). 
Chung teaches that heptamethine cyanine dye-based targeting ligand generally comprises a polyene bridge/system that connects two indole analogs on both ends of the polyene system, and that these are near-infrared emission dyes having wavelengths of maximum fluorescence emission ranging from 650-900 nm, rendering obvious the instantly claimed wavelength ranges in Claims 5, 9, and 18 (p. 8, 3rd paragraph). As an example, Chung expressly teaches the uptake of NIR dye MHI-148 by prostate PDX tumors implanted in mouse subrenal capsules. Mice were injected intraperitoneally with MHI-148, then fluorescence imaging performed with an excitation of 783 nm and emission of 840 nm (p. 23, last paragraph). 
	Chung also teaches that therapeutic drugs may be conjugated to the heptamethine cyanine carrier moieties via suitable linkers. The linker connecting the targeting ligand to the therapeutic agents efficiently delivers and/or effective release of therapeutic agents once in the cancer cells (p. 2, 1st paragraph). The therapeutic drugs include platinum-based agents such as cisplatin and the likes, peptides, proteins, polymers, etc. (p. 9, 2nd paragraph and drawing).  Thus, Chung renders obvious the feature recited in Claim 5 requiring the release of a cytotoxic active platinum species.  
Chung further teaches a structure containing diammine platinum, DZ-8, and a platinum containing complex, DZ-7, which has a heptamethine dye with an alkyl sulfate group similar to IR783 (p. 12). Chung also illustrates the inhibition activities of an IR-783 derivative containing cisplatin (Chung, Fig. 1C), which reads on the features of Claims 3 and 12. DZ-1-cisplatin, DZ-7, and DZ-8 have unsubstituted ammine groups in the platinum complex attached to the heptamethine dye, rendering Claims 2 and 11 obvious. Regarding the inhibitory concentrations, Chung shows that DZ-1-cisplatin is more effective than cisplatin in inhibiting prostate, breast, renal and lung cancer cells (Table 3), thereby rendering obvious Claims 9-10. The results also indicate that Chung used sufficient time to induce the release of the cisplatin moiety. 

    PNG
    media_image5.png
    334
    419
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    316
    393
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    327
    530
    media_image7.png
    Greyscale



Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Chung does not expressly teach the platinum group attached in the chloride position of the heptamethine dye in Claim 1, and does not teach the instantly claimed molecule IR797-Platin, comprising a cyclopentene structure, as required in Claims 4 and 13.
Levitz teach cyanine fluorophores for in vivo tissue imaging. Levitz teaches that the cycloalkene on the methine bridge is present in the dye to add stability.  Importantly, Levitz recites that the cyclopentene greatly alters the angle of the bonds in the methine bridges and causes a large redshift in absorption wavelength (p. 11, 1st paragraph). Levitz further teaches that the halogen at the meso carbon atom of cyanine dyes can be substituted (p. 11, 1st paragraph).
Regarding the platinum moiety, Mitra is in the same field of endeavor and teaches cis-diammine platinum complex of curcumin having the structure, and herein referred to as Platicur, which comprises unsubstituted ammine group also rendering Claims 2 and 11 obvious (Mitra, Fig. 1):

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

Figure 3. Platicur, as drawn by the Examiner on Chemdraw
Mitra teaches that Platicur is a photoactivated chemotherapeutic agent which releases curcumin and an active platinum species upon irradiation (Abstract). The complexes formed Pt–DNA covalent adducts when treated with calf thymus DNA and exposed to light. The platinum–curcumin conjugates demonstrated photocytotoxicity in cancer cells (Abstract). Mitra recites that the desirable properties of O,O-donor ligand systems, which models oxalic acid in oxaliplatin or a dicarboxylic acid in carboplatin (p. 1753, R. Col., 2nd paragraph), and, as such, Mitra designed Platicur prodrug, which releases curcumin and a cisplatin analog when irradiated with visible light (p. 1754, L. Col., 1st paragraph). Mitra teaches that the lability of cisplatin generates nonspecific interactions en route to the targeted tumors, and that controlled activation in cancerous tissue with its conjugation to curcumin overcome the drawback, acknowledging that rational design for other light-promoted platinum-based anticancer agents are needed (Conclusion).
	Thus, the combination of Chung, Levitz, and Mitra render obvious Claims 1-5, 9-13, and 18. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Levitz teaches heptamethine with cyclohexene and cyclopentene moieties. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to use cyclopentene heptamethine instead of cyclohexene in the compounds and methods of Chung depending on the wavelength of irradiation to be used. If one desires to use near infrared wavelength, one would use cyclopentene. One would have been motivated to do so because Levitz has taught that cyclopentene causes a large redshift in absorption wavelength.
Chung has shown an active inhibitor derivative of heptamethine containing cisplatin and cyclohexene moieties. Chung contemplates derivatization at the meso carbon position of the NIR dye, but obtained negative cancer targeting effect with the replacement of the chlorine with a carboxylic acid terminated chain. However, Levitz also recognizes this position to be suitable for substitution. As such, one skilled in the art would also contemplate that the cisplatin moiety of Chung may be placed at the chlorine position as this is one of suitable sites for modification according to Levitz.  One would be even more motivated to do so because Mitra has successfully incorporated a platinum diammine complex at this middle part of the molecule. Mitra comprehends the usefulness of O,O-donor ligands in a cyclic system with platinum, such as oxaliplatin or carboplatin in a conjugated system. As such, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Mitra with that of Chung and Levitz, and attach the cyclic cisplatin analog of Mitra on the meso carbon of the heptamethine. One would have been motivated to do so with reasonable expectations of success, arriving at the instantly claimed structure, because Mitra has taught a successful prodrug, which delivers diammineplatinum(II) anticancer agent and has taught that conjugation of a platinum complex to dyes allows for their controlled activation in cancerous tissues.
Regarding the ranges of wavelength instantly claimed, Chung’s ranges overlaps or encompasses the ranges claimed.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.

Claims 6-7, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chung, Levitz, and Mitra, as applied to Claims 1 and 9 above, and in view of Nagaya et al. (Molecular Cancer Research 15.9 (2017): 1153-1162), hereinafter Nagaya.
Applicant Claims
A molecule, comprising a cyanine scaffolded Pt(II) complex; wherein molecule is linked to a tumor-targeting molecule, which is an antibody directed against a cell surface protein in a tumor cell. Applicant also claims a method of treating cancer in a subject comprising i) contacting a plurality of cells of the cancer with a therapeutically effective amount of the Pt(II)complex-containing molecule linked to a tumor-targeting molecule, which is an antibody directed against a cell surface protein in a tumor cell.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Chung, Levitz, and Mitra have been set forth supra.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Regarding Claims 6 and 14, Chung teaches a tumor cell specific carrier portion linked to the drug (Fig. 2; p. 9 Formula 1 presentation). However, Chung, Levitz, and Mitra do not expressly teach the molecule comprising is an antibody directed against a cell-surface protein of a tumor cell.
Nagaya is in the related field of NIR photoimmunotherapy and teaches targeting prostate cancer using antibody-photoabsorber conjugate (Abstract). Nagaya recites that antibodies can be used to deliver drugs, and is most effective when a distinct antigen, e.g. prostate-specific membrane antigen (PSMA), is expressed on the cancer cell surface (p. 1153, R. Col., 2nd paragraph). In the study, Nagaya teaches conjugation of silica-phthalocyanine dye to anti-PSMA; Near-infrared photoimmunotherapy (NIR-PIT) is a newly developed cancer treatment that employs a highly targeted mAb-photoabsorber conjugate. Tumor growth was inhibited by NIR-PIT treatment, with more than two thirds of tumors cured. Thus, the anti-PSMA antibody is suitable as and conjugate for NIR-PIT (Abstract; p. 1153, R. Col., last paragraph; p. 1154, Materials and Methods). Thus, Nagaya renders obvious Claims 6-7, and 14-15.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Nagaya with that of Chung, Levitz, and Mitra, and conjugate the resulting compound from the teachings of Chung, Levitz, and Mitra with an antibody directed to PSMA for the treatment of prostate cancer. Conjugating antibodies to NIR dyes is a known technique in the art as illustrated by Nagaya. Hence, one with ordinary skill in the art would have applied the known technique of antibody conjugation to cyanine dye as taught by Nagaya to the method of Chung et al. It can be expected that using this technique would lead to a molecule that is useful for targeting tumor cells. Applying a known technique to a known method ready for improvement to yield predictable results is the rationale supporting obviousness. See MPEP § 2143 and KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007).	
Claims 8, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chung, Levitz, and Mitra, as applied to Claim 9 above, and in view of Bourke et al. (US 2011/0263920 A1, cited in the IDS), hereinafter Bourke.
Applicant Claims
Applicant claims a method of treating cancer in a subject comprising i) contacting a plurality of cells of the cancer with a therapeutically effective amount of the Pt(II)complex-containing molecule of Claim 1, and ii) directing a light having a wavelength in the range of 650-2500 nm to said molecule for an amount of time sufficient to induce release of the active platinum species and/or a singlet oxygen reactive oxygen species (ROS); wherein a source of said light is a superficial, endoscopic or bronchoscopic light source.
Applicant also claims a pharmaceutical composition comprising the molecule of Claim 1 and a pharmaceutically acceptable carrier.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Chung, Levitz, and Mitra have been set forth supra.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Chung, Levitz, and Mitra do not expressly teach ROS, singlet oxygen, and type of light source.
Bourke cures the deficiency of the arts. Bourke is in the field of cell proliferation disorder, which includes cancer [0005], and relates the method of treating such disorders by 1) administering to the subject at least one activatable pharmaceutical agent that is capable of activation by a simultaneous two photon absorption event and of effecting a predetermined cellular change when activated, (2) administering at least one plasmonics active agent to the subject, and (3) applying an initiation energy from an initiation energy source to the subject, wherein the plasmonics-active agent enhances or modifies the applied initiation energy, such that the enhanced or modified initiation energy activates the activatable pharmaceutical agent by the simultaneous two photon absorption event in situ, thus causing the predetermined cellular change to occur (Abstract). 
Bourke discloses the use of excitation light source to photoactivate drug and kill target tumor (Fig. 22B; Figs. 24A and 24B). Bourke comprehends that formation of highly reactive oxygen species such as singlet oxygen is involved in photoactivation mechanism, which may lead to inactivating damage of tumor cells, viruses and healthy cells [0041]. Bourke teaches photodynamic therapy (PDT), which is employed for treatment of lung cancer and other various cancers. PDT uses light action on a special photoactive class of drugs, and requires three elements: the photosensitizer drug, the light to excite the photosensitizer, and endogenous oxygen.  Bourke recites that the putative cytotoxic agent is singlet oxygen, an electronically excited state of ground state triplet oxygen. PDT photosensitizers include porphyrins, which absorbs light shorter than 640 nm in wavelength, and cyanine sensitizers, which have absorbance in the NIR region ([0045]-[0053]). Bourke also teaches cyanines and porphyrins coordinated with transition metals to be light absorbing species [0272]. Thus, Bourke renders obvious Claim 16.
Regarding Claim 8, Bourke teaches that the activatable pharmaceutical agent can be incorporated into pharmaceutical compositions suitable for different routes of administration, and typically comprise the activatable pharmaceutical agent, plasmonics-active agents capable of enhancing or modifying energy, and a pharmaceutically acceptable carrier ([0219]-[0221]). In one embodiment, the active compounds are prepared with carriers that will protect the compound against rapid elimination from the body, such as a controlled release formulation [0228]. 
Regarding the light source in Claim 17, Bourke recites that endoscopic or laparoscopic devices equipped with appropriate initiation energy emitter may be used as the initiation energy source, and that the initiation energy may be navigated and positioned at the pre-selected coordinate to deliver the desired amount of initiation energy to the site ([0170], [0246], [0485]).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Bourke aims to treat the same patient population as Chung. Bourke recognizes cyanine compounds coordinated with transition metals as photoactivatable agents that releases a reactive oxygen species when exposed to light around 640 nm or NIR region. Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Bourke with that of Chung, Levitz, and Mitra, and create a pharmaceutical composition comprising the diammine Pt complex of heptamethine cyanine and a pharmaceutically acceptable carrier that will be formulated depending on intended route of administration, and wherein the carrier will protect the compound against rapid elimination.  Once in the target location, the diammine Pt complex of heptamethine cyanine is exposed to a light source for photodynamic anti-tumor therapy according to the teaching of Bourke. A skilled artisan would use an endoscopic light source equipped with an NIR initiation energy emitter to excite the diammine Pt complex of heptamethine cyanine. 
Obviousness is established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. See MPEP § 2143.01 and KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007).
Response to Arguments:
Applicant traverses the rejection under 35 USC §103 over Chung in view of Levitz, and Mitra, the 103 rejection over Chung, Levitz, and Mitra further in view of Nagaya, and the 103 rejection over Chung, Levitz, and Mitra further in view of Bourke.  Specifically, Applicant argues the connectivity of the platinum agents and cyanine dyes in Chung, and their mechanism of release. Applicant recites that Levitz displaces the chloro group mostly using nitrogen and oxygen nucleophiles, and cyanine analogs that contain a C-C bond at the meso position were synthesized using a completely different cyanine assembly strategy that would be incompatible with pre-installation of the acac type ligand.  Applicant argues that Mitra’s curcumin complex has direct conjugation of cisplatin.  Applicant reasons that assembly of the instantly claimed molecules required envisioning that such an acac group could be appended onto a heptamethine cyanine dye, conceiving, and executing the synthetic strategy.
The Examiner has considered the argument and found it unpersuasive.  As a first matter, Chung by itself is not relied on for the teaching of the claimed compound. The secondary references are relied on to add the missing puzzle pieces to Chung, which a skilled artisan with a commensurate knowledge in the field will be able to do. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Levitz clearly envisions substitution at the meso carbon atom of the cyanine dyes including salt linkers, alkyl and aromatic group (p. 11, 1st paragraph). While Levitz does not present modification with an Acac at this group, Levitz discloses a variety of compounds ranging from C-O, C-N, and C-C bonds, and teaches C-C bond with carboxylic group (p. 31, compound 42). Applicant is reminded that a skilled artisan would consider all embodiments disclosed within the four corners of the reference, including non-preferred embodiments. Applicant is reminded that the disclosure of a reference must be considered as expansively as is reasonably possible to determine the full scope of the disclosure and is most certainly not limited to that which is preferred and/or exemplified. Importantly, the rejection is one of obviousness and not anticipation.  As such, none of the references need to teach the exact compound claimed. 
Chung has shown an active inhibitor derivative of heptamethine containing cisplatin and cyclohexene moieties, and contemplates derivatization at the meso carbon position of the NIR dye. Levitz recognizes this position to be suitable for substitution. As such, one skilled in the art would also contemplate that the cisplatin moiety of Chung may be placed at the chlorine position as this is one of suitable sites for modification according to Levitz.  One would be even more motivated to do so because Mitra has successfully incorporated a platinum diammine complex at this middle part of the molecule. Mitra comprehends the usefulness of O,O-donor ligands in a cyclic system with platinum, such as oxaliplatin or carboplatin in a conjugated system. As such, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Mitra with that of Chung and Levitz, and attach the cyclic cisplatin analog of Mitra on the meso carbon of the heptamethine. One would have been motivated to do so with reasonable expectations of success, arriving at the instantly claimed structure, because Mitra has taught a successful prodrug, which delivers diammineplatinum(II) anticancer agent and has taught that conjugation of a platinum complex to dyes allows for their controlled activation in cancerous tissues.
Regarding Applicant’s argument that assembly of the instantly claimed molecules required envisioning that such an acac group could be appended onto a heptamethine cyanine dye, conceiving, and executing the synthetic strategy, Applicant is reminded that the claims are drawn to the molecules, a pharmaceutical composition comprising the compound, and a method of treating a cancer, and not the method of making the compound. If the prior art as a whole teaches the composition, then it renders the claims obvious regardless of the process by which it is made. It appears that Applicant is assigning narrow skills to a person of the art.  However, there is a reasonable expectation of success that the skilled artisan would envision the strategy due to the high level of skill in the art and the teachings of the combination of references. Furthermore, envisioning and appending Acac group to a known molecule to create a cisplatin analog is known in the art, and is not novel, as evidenced by Wisnovsky et al., which is not relied on in the above rejection (See Fig. 1). 
Applicant argues that Bourke focuses on metal nanoparticles which rely on surface plasmonic activity in the NIR region (such as Au and Ag) to induce photorelease of a photosensitizer, however, the coordination chemistry as well as the photochemistry of Ag and Au are different than Pt. Therefore, such systems might not be extended to platinum metals. Applicant continues that unlike Bourke, its molecules release a chemotherapeutic agent in absence of continued radiation, and that Bourke designed complex systems having multilayered nanoparticle/nanoshell structures and therefore falls into a different category of photoactive agents. 
Bourke is relied on  for its teaching of activatable pharmaceutical agent can be incorporated into pharmaceutical compositions; the use of excitation light source to photoactivate drug and kill target tumor by formation of highly reactive oxygen species such as singlet oxygen; recognition of cyanines and porphyrins coordinated with transition metals to be light absorbing species; and recitation of endoscopic or laparoscopic devices equipped with appropriate initiation energy emitter may be used as the initiation energy source. Bourke does not need to teach the exact same metal and to teach compounds undergoing the exact same mechanism.  
Bourke is combined with Chung, Levitz and Mitra.  The reference recognize the same patient population, and that cyanine compounds coordinated with transition metals as photoactivatable agents that releases a reactive oxygen species when exposed to light around 640 nm or NIR region. Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Bourke with that of Chung, Levitz, and Mitra, and create a pharmaceutical composition comprising the diammine Pt complex of heptamethine cyanine and a pharmaceutically acceptable carrier that will be formulated depending on intended route of administration, and wherein the carrier will protect the compound against rapid elimination.  Once in the target location, the diammine Pt complex of heptamethine cyanine is exposed to a light source for photodynamic anti-tumor therapy according to the teaching of Bourke. A skilled artisan would use an endoscopic light source equipped with an NIR initiation energy emitter to excite the diammine Pt complex of heptamethine cyanine. 
Regarding the Applicant’s contemplation that Bourke’s teaching may not work for the compounds as claimed and taught by the combination of Chung, Levitz, and Mitra, the claims are obvious, absent a showing of difference between the instant claims and the teachings of the prior art. Applicant is however reminded that any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  An unexpected property or result must actually be unexpected and of statistical and practical significance.  The burden is on the applicant to establish the results are in fact unexpected, unobvious and of statistical and practical significance.  See MPEP 716.02.

Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wisnovsky, Simon P., et al. "Targeting mitochondrial DNA with a platinum-based anticancer agent." Chemistry & biology 20.11 (2013): 1323-1328, and demonstrates that a person of the arts would rise to the challenge of making the Acac-derived compound based on the envisioned mechanism and target.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.Y.S./Examiner, Art Unit 1616  

/Mina Haghighatian/Primary Examiner, Art Unit 1616